Ryan, J.
(dissenting). We dissent because we are convinced that the language contained in Part II, § 1, of the Worker’s Disability Compensation Act, MCLA 412.1; MSA 17.151, now MCLA 418.301; MSA 17.237(301), that "[t]he term 'time of injury’ or 'date of injury’ as used in this act shall in the case of a disease * * * be the last day of work in the employment in which the employee was last subjected to the conditions resulting in disability or death”, more clearly and consistently represents the definition intended by the Legislature to apply in determining whether or not date of injury took place after May 1, 1966 than date of disable*116ment as provided in Part VII, § 2, MCLA 417.2; MSA 17.221, now MCLA 418.411; MSA 17.237(411). We therefore adopt the opinion of Justice Lindemer in Welch v Westran Corp, 395 Mich 169; 235 NW2d 545 (1975), and, in lieu of granting leave to appeal, would affirm the Court of Appeals decision denying plaintiff benefits in excess of the statutorily imposed limitations.
Coleman and Fitzgerald, JJ., concurred with Ryan, J.